DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on September 20, 2021, in which claims 6-7, 10-11, and 16-18 were cancelled, 21-27 are added and claims 1-5, 8-9, 12-15 and 19-27 are presented for further examination.

Response to Arguments
Applicant's arguments filed on September 20, 2021, with respect to the 35 USC 101 rejection mailed on March 18, 2021, have been fully considered but they are not persuasive. (see Examiner remark).

Remark
Applicant asserted that “messages may be posted by messaging system users, the messaging system being configured to receive a request for messages from a computer device, the request for messages requesting the messaging system to provide messages to the computer device based at least in part on a location corresponding to location coordinates included in the request for messages” are integrated into a practical application, which render the claims eligible under 35 USC 101.
In the aforementioned assertion, the examiner first looks to whether the claim recites, under MPEP 2106, (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., 
Under step A, Prong 1, the examiner determines that the claimed invention is directed to the abstract idea of…enabling a person to perform reverse geocode lookup based on geohash input value. In the last rejection, specifically, the examiner concludes that the claimed invention is directed to a mental process. The examiner concludes that the claimed “identifying…,” “creating…,” “constructing…,” “and “using…” limitations are processes of gathering, analyzing, and manipulating data, which may be done mentally/ by hand and fall under the “Mental Processes” grouping of abstract ideas. The examiner compares the claimed invention to the abstract ideas of “collecting information, analyzing it, and displaying certain results of the collection and analysis,” and “collecting, displaying, and manipulating data”. Therefore, the examiner finds Applicant assertion that the "messages may be posted by messaging system users, the messaging system being configured to receive a request for messages from a computer device, the request for messages requesting the messaging system to provide messages to the computer device based at least in part on a location corresponding to location coordinates 
As relevant, the guidance explains that mental processes include “concepts performed in the human mind,” such as “an observation, evaluation, judgment, or opinion.” 2019 Revised Guidance, 84, Fed. Reg. at 52.
Each limitation of claim 1, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1)“identifying a geographic area comprising a set of overlapping geometries” (collecting and manipulating information for evaluation and judgement) (2) creating a set of variably sized tiles representing each of the overlapping geometries, wherein each tile of the set of variably sized tiles is defined by a geohash value, and wherein a size of each tile of the set of variably sized tiles is dependent on a granularity of the geohash value (analyzing information using evaluation and judgment); (3) constructing a geocode trie structure representing the set of variably sized tiles, wherein the geocode trie structure is used to perform a reverse geocode lookup based on a geohash input value obtained from a request for messages received by a messaging system (analyzing information using evaluation and judgment); (4) identifying a set of density indices (collecting and manipulating information for evaluation and judgement); and (5) using the set of density indices to determine the set of variably sized tiles, wherein the size of each of the set of variably sized tiles is positively correlated with a density index corresponding to that tile (displaying certain results from the evaluation and judgement).
Each limitation of claim 8, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with 
Each limitation of claim 20, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1) receive a reverse geocode lookup request identifying a location coordinate (collecting and manipulating information for evaluation and judgement); (2) generate a geohash value based at least on the location coordinate (analyzing information using evaluation and judgment); (3) traverse a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of 

Under step 2A, Prong 2, in determining claims 1, 8 and 20 are directed to identified abstract ideas, the examiner considered whether claims 1, 8 and 20 recites additional elements that integrate the judicial exception into a practical application. For the reasons set forth below, the examiner discerns no additional element (or combination of elements) recited in claims 1, 8 and 20 that integrates the judicial exception into a practical application.
As the examiner properly concludes, claims 1, 8 and 20, do not constitute an improvement to computer technology; rather, it merely adapts the abstract idea of collecting and manipulating data (access provenance chain …), analyzing data to perform reverse geocode lookup based on geohash input value, which can be practically performed in the human mind, to an execution of steps practically performed by computers. Accordingly, the examiner conclude 
Under step 2B, the examiner determines whether claims 1, 8 and 20 (a) adds a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element “first algorithm,” “second algorithm,” “computer storage media,” “processor,” and “memory”. The first algorithm, second algorithm, computer storage media, processor, and memory, in these steps are recited at a high-level of generality (i.e., as a generic computer storage media, processor, and memory performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The " first algorithm, second algorithm, computer storage media, processor, and memory ", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, memory and computer storage media to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions 

The 35 USC 102 rejection over US 2012/0226889 with respect to claims 1, 2, and 5, set forth in the last office action mailed on March 18, 2021, has been withdrawn in light of the claimed amendment filed on September 20, 2021.
 
The 35 USC 103 rejection over US 2012/0226889 in view of US 9,171,054 with respect to claims 7-10, and 13-17, set forth in the last office action mailed on March 18, 2021, has been withdrawn in light of the claimed amendment filed on September 20, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9, 12-15 and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 8, 20, 22, and 27 recite a device, method and non-transitory computer readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.

Each limitation of claim 8, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1) receive a reverse geocode lookup request including the location coordinates included in the request for messages (collecting and manipulating information for evaluation and judgement); (2) generate a geohash value based at least on the location coordinates (analyzing information using evaluation and judgment); (3) traverse a geocode trie structure based on the geohash value, the geocode trie 
Each limitation of claim 20, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1) receive a reverse geocode lookup request identifying a location coordinate (collecting and manipulating information for evaluation and judgement); (2) generate a geohash value based at least on the location coordinate (analyzing information using evaluation and judgment); (3) traverse a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of variably sized tiles (analyzing information using evaluation and judgment); (4) receive the reverse geocode lookup request from a client device, the reverse geocode lookup request from the client device including the location coordinate (analyzing information using evaluation and judgment); (5) transmit the reverse geocode lookup request to the geocode system (displaying certain results from the evaluation and judgement); (6) receive a transaction request from a client 
Each limitation of claim 22, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1) receiving a request for messages from a computer device, the request for messages requesting that messages be provided to the computer device based at least in part on a location corresponding to location coordinates included in the request for messages (collecting and manipulating information for evaluation and judgement); (2) generating a geohash value based at least on the location coordinates (analyzing information using evaluation and judgment); (3) traversing a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of variably sized tiles (analyzing information using evaluation and judgment); (4) identifying a most granular tile of the geocode trie structure matching the geohash value (analyzing information using evaluation and judgment); (5) identifying location information based on the identified most granular tile of the geocode trie structure (analyzing information using evaluation and judgment); (6) identifying messages based on the request for messages and the location information 
Each limitation of claim 27, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1) receiving a request for messages from a computer device, the request for messages requesting that messages be provided to the computer device based at least in part on a location corresponding to location coordinates included in the request for messages (collecting and manipulating information for evaluation and judgement); (2) generating a geohash value based at least on the location coordinates (analyzing information using evaluation and judgment); (3) traversing a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of variably sized tiles (analyzing information using evaluation and judgment); (4) identifying a most granular tile of the geocode trie structure matching the geohash value (analyzing information using evaluation and judgment); (5) identifying location information based on the identified most granular tile of the geocode trie structure (analyzing information using evaluation and judgment); (6) identifying messages based on the request for messages and the location information (analyzing information using evaluation and judgment); and (7) providing the identified messages to the computer device (displaying certain results from the evaluation and judgement).
Under revised Step 2A prong 1 of the 2019 PEG, the examiner concludes that the invention of claims 1, 8, 20, 22 and 27 are claimed at a level of granularity where the most basic interpretation of the limitations can be deemed abstract, the concept recited in claims 1, 8, 20, 22 
As the examiner properly concludes, claims 1, 8, 20, 22 and 27, do not constitute an improvement to computer technology; rather, it merely adapts the abstract idea of collecting and manipulating data (perform reverse geocode lookup …), analyzing data of the geohash input value using geocode trie structure representing set of variably sized tiles, which can be practically performed in the human mind, to an execution of steps practically performed by computers. Accordingly, the examiner concludes that claims 1, 8 and 20 are directed to an abstract idea, and the examiner claimed additional elements do not integrate the abstract idea into a practical application.
Under step 2A, Prong 2, in determining claims 1, 8, 20, 22 and 27 are directed to identified abstract ideas, the examiner considered whether claims 1, 8, 20, 22 and 27 recite additional elements that integrate the judicial exception into a practical application. In this case, representative claims 1, 8, 20, 22 and 27 selectively include additional elements as follows: claims 1, 22- a trie structure, claims 8, 20 - a trie structure and a processor. For the reasons set forth below, the examiner discerns no additional element (or combination of elements) recited in claims 1, 8, 20, 22 and 27 that integrates the judicial exception into a practical application. The claims recite the additional limitations of a “processor for executing software application associated with a physical memory” and “non-volatile computer readable storage medium is executable by one or more computer processors to perform the functionality of one or more 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, non-volatile computer storage media to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 1, 8, 20, 22 and 27 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method, system and non-volatile 
Accordingly, claims 1, 8 and 20 are being directed to patent-ineligible subject matter, as well as independent claims 2-5, 9, 12-15, 19, 21 and 23-26 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "wherein the geocode trie structure comprises a plurality of nodes, each of the plurality of nodes representing a geohash value", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the set of density indices comprises: a set of user density indices each representing a frequency of requests from user devices in at least a portion of the geographic area", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. 



4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the user density index for each of the set of variably sized tiles is based on a number of users requesting location coordinates in a geographic area represented by the tile", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein a length of each geohash value is inversely related to a size of the tile associated with the geohash value", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
9 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “a plurality of nodes, each particular node representing a particular geohash value associated with a particular tile of the geocode trie structure", which elaborates in the abstract idea of a human gathering, observing, analyzing, or 

Claim 12 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the density index for each of the set of variably sized tiles is based on a number of users requesting location coordinates in a geographic area represented by the tile", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein a length of particular geohash value is inversely related to a size of a tile associated with the particular geohash value", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. 





14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the geohash value is a base representation of the location coordinates interleaved", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the identifier of the most granular tile comprise a text description of a location associated with the most granular tile", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 19 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
19 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations of “wherein the request for the plurality of messages comprises a request for messages from accounts a user has identified as being accounts from which the user wants to receive messages", which elaborates in the abstract idea of a human 

Claim 21 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
21 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the set of density indices comprises a set of user density indices each representing a frequency of requests from user devices in at least a portion of the geographic area", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 23 is dependent on claim 22 and includes all the limitations of claim 22. Therefore, claim
23 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the geocode trie structure comprises a plurality of nodes, each of the plurality of nodes representing a geohash value", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




Claim 24 is dependent on claim 22 and includes all the limitations of claim 22. Therefore, claim


Claim 25 is dependent on claim 22 and includes all the limitations of claim 22. Therefore, claim
25 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the user density index for each of the set of variably sized tiles is based on a number of users requesting location coordinates in a geographic area represented by the tile", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 26 is dependent on claim 22 and includes all the limitations of claim 22. Therefore, claim
26 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein a length of each geohash value is inversely 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 12-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. claim 8 recites the clause “may be”. The clause “may be” raises doubt or uncertainty and as to whether the function after the clause “may be” would execute. Applicant is advised to amend the claims for such uncertainty language set forth above.
Claims 9, 12-15 and 19 are also rejected for incorporating the deficiency based on their respective base claims by dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-5, 8-9, 12-15 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,366,113. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26-45 of the instant application substantially recite all the limitations of claims 1-20 of the US Patent, except the claims of the instant application are omitted the following limitations (the tiles inside a geometry associated with a geographic area contained within another geographic area include at least some tiles defined by geohash values having greater granularity than the geohash values defining the tiles of the geometry associated with the other geographic area);and the patent claims are omitted the following claimed limitations (wherein the data system is a banking system and the data system is configured to: receive a transaction request from a client device, the transaction request including the location coordinate; comparing location information based on the identifier of the most granular tile to location information associated with a previous transaction; and requesting authentication from the client device based on the comparing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to facilitate reverse geocode lookups using geocode trie structure representing set of variably sized tiles, since geocode trie structure representing the variably sized tiles would have been explicitly in order to map provided location coordinates to the geometries represented by the tiles, thereby generating geocode trie structure to enable fast and efficient reverse geocode lookups by creating a set of variably sized tiles defined by a hash value, and by using the tiles to represent a set of overlapping geometries. Note, the omitted and .

Please, see the comparison table below:
US Application
U.S. Patent No.10,366,113
1. A method, comprising:
identifying a geographic area comprising a set of overlapping geometries;
creating a set of variably sized tiles representing each of the overlapping geometries, wherein each tile of the set of variably sized tiles is defined by a geohash value, and wherein a size of each tile of the set of variably sized tiles is dependent on a granularity of the geohash value; and
constructing a geocode trie structure representing the set of variably sized tiles, wherein the geocode trie structure is used to perform a reverse geocode lookup based on a geohash input value obtained from a request for messages received by a messaging system, and
wherein creating the set of variably sized tiles comprises:
identifying a set of density indices; and using the set of density indices to determine the set of variably sized tiles,
wherein the size of each of the set of variably sized tiles is positively correlated with a density index corresponding to that tile.

1. A method for facilitating reverse geocode lookups, the method comprising:
receiving, from a messaging system, a reverse geocode lookup request identifying location coordinates included in a request for messages received by the messaging system from a computer device;
generating a geohash value based on the location coordinates;
traversing a geocode trie structure based on the geohash value, wherein the geocode trie structure comprises nodes representing geohash values corresponding to variably sized tiles inside each of multiple geometries, wherein each geometry corresponds to a geographic area, each tile is defined by a corresponding geohash value, a size of each tile is dependent on a granularity of the corresponding geohash value, and the tiles inside a geometry associated with a geographic area contained within another geographic area include at least some tiles defined by geohash values having greater granularity than the geohash values defining the tiles of the geometry associated with the other geographic area;
identifying a most granular tile of the geocode trie structure matching the geohash value; and
providing, to the messaging system, location information based on the identifier of the most granular tile,
wherein the location information is usable by the messaging system for identifying and providing to the computer device a plurality of messages. 



US Application
U.S. Patent No.10,366,113
22. A method comprising:
receiving a request for messages from a computer device, the request for messages requesting that messages be provided to the computer device based at least in part on a location corresponding to location coordinates included in the request for messages;
generating a geohash value based at least on the location coordinates;
traversing a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of variably sized tiles;
identifying a most granular tile of the geocode trie structure matching the geohash value;
identifying location information based on the identified most granular tile of the geocode trie structure;
identifying messages based on the request for messages and the location information; and
providing the identified messages to the computer device 
1. A method for facilitating reverse geocode lookups, the method comprising:
receiving, from a messaging system, a reverse geocode lookup request identifying location coordinates included in a request for messages received by the messaging system from a computer device;
generating a geohash value based on the location coordinates;
traversing a geocode trie structure based on the geohash value, wherein the geocode trie structure comprises nodes representing geohash values corresponding to variably sized tiles inside each of multiple geometries, wherein each geometry corresponds to a geographic area, each tile is defined by a corresponding geohash value, a size of each tile is dependent on a granularity of the corresponding geohash value, and the tiles inside a geometry associated with a geographic area contained within another geographic area include at least some tiles defined by geohash values having greater granularity than the geohash values defining the tiles of the geometry associated with the other geographic area;
identifying a most granular tile of the geocode trie structure matching the geohash value; and
providing, to the messaging system, location information based on the identifier of the most granular tile,
wherein the location information is usable by the messaging system for identifying and providing to the computer device a plurality of messages. 



US Application
U.S. Patent No.10,366,113
8. A system, comprising:
a messaging system to which messages may be posted by messaging system users, the messaging system being configured to receive a request for messages from a computer device, the request for messages requesting the messaging system to provide messages to the computer device based at least in part on a location corresponding to location coordinates included in the request for messages; and
a geocode system comprising a processor configured to:
receive a reverse geocode lookup request including the location coordinates included in the request for messages;
generate a geohash value based at least on the location coordinates;
traverse a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of variably sized tiles;
identify a most granular tile of the geocode trie structure matching the geohash value; and



a messaging system to which messages may be posted by messaging system users, the messaging system being configured to receive a user request for messages from a computer device, the request for messages requesting the messaging system to provide messages to the computer device based at least in part on a location corresponding to location coordinates included in the request; and
a geocode system for performing reverse geocode lookups, the geocode system comprising:
a processor; and
a geocode lookup engine configured to:
control receiving, from the messaging system, a reverse geocode lookup request, the reverse geocode lookup request including the location coordinates included in the request for messages;
generate a geohash value based at least on the location coordinate;
traverse a geocode trie structure based on the geohash value, wherein the geocode trie structure comprises nodes representing variably sized tiles inside each of multiple geometries, wherein each geometry corresponds to a geographic area, each tile is defined by a corresponding geohash value, a size of each tile is dependent on a  the tiles inside a geometry associated with a geographic area contained within another geographic area include at least some tiles defined by geohash values having greater granularity than the geohash values defining the tiles of the geometry associated with the other geographic area;
identify a most granular tile of the geocode trie structure matching the geohash value; and
control providing, to the messaging system, location information based on the identified most granular tile,
wherein the messaging system is configured to identify messages based on the request for messages and the location information provided by the geocode lookup engine and provide the identified messages to the computer device.

U.S. Patent No.10,366,113
20. A system, comprising:
a geocode system comprising a processor configured to:
receive a reverse geocode lookup request identifying a location coordinate;
generate a geohash value based at least on the location coordinate;
traverse a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of variably sized tiles;

provide an identifier of the most granular tile in response to the request; and
a data system in communication with the geocode system, the data system configured to receive the reverse geocode lookup request from a client device, the reverse geocode lookup request from the client device including the location coordinate, and transmit the reverse geocode lookup request to the geocode system,
wherein the data system is a banking system and the data system is configured to:
receive a transaction request from a client device, the transaction request including the location coordinate;
comparing location information based on the identifier of the most granular tile to location information associated with a previous transaction; and
requesting authentication from the client device based on the comparing.

a messaging system to which messages may be posted by messaging system users, the messaging system being configured to receive a user request for messages from a computer device, the request for messages requesting the messaging system to provide messages to the computer device based at least in part on a location corresponding to location coordinates included in the request; and
a geocode system for performing reverse geocode lookups, the geocode system comprising:
a processor; and
a geocode lookup engine configured to:
control receiving, from the messaging system, a reverse geocode lookup request, the reverse geocode lookup 
generate a geohash value based at least on the location coordinate;
traverse a geocode trie structure based on the geohash value, wherein the geocode trie structure comprises nodes representing variably sized tiles inside each of multiple geometries, wherein each geometry corresponds to a geographic area, each tile is defined by a corresponding geohash value, a size of each tile is dependent on a granularity of the corresponding geohash value, and the tiles inside a geometry associated with a geographic area contained within another geographic area include at least some tiles defined by geohash values having greater granularity than the geohash values defining the tiles of the geometry associated with the other geographic area;
identify a most granular tile of the geocode trie structure matching the geohash value; and
control providing, to the messaging system, location information based on the identified most granular tile,
wherein the messaging system is configured to identify messages based on the request for messages and the location information provided by the geocode lookup engine and provide the identified messages to the computer device



US Application
U.S. Patent No.10,366,113

receiving a request for messages from a computer device, the request for messages requesting that messages be provided to the computer device based at least in part on a location corresponding to location coordinates included in the request for messages;
generating a geohash value based at least on the location coordinates;
traversing a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of variably sized tiles;
identifying a most granular tile of the geocode trie structure matching the geohash value;
identifying location information based on the identified most granular tile of the geocode trie structure;
identifying messages based on the request for messages and the location information; and
providing the identified messages to the computer device.

17. A non-transitory computer-readable storage medium storing instructions which, when executed, cause a computer to perform operations comprising:
control receiving, from a messaging system, a reverse geocode lookup request identifying location coordinates included in a request for messages received by the messaging system from a computer device;
generating a geohash value based on the location coordinates;
traversing a geocode trie structure based on the geohash value, wherein the geocode trie structure comprises nodes representing geohash values corresponding to variably sized tiles inside each of multiple geometries, wherein each geometry corresponds to a geographic area, each tile is defined by a corresponding geohash value, a size of each tile is dependent on a granularity of the corresponding geohash value, and the tiles inside a geometry associated with a geographic area contained within another geographic area include at least some tiles defined by geohash values having greater granularity than the geohash values defining the tiles of the geometry associated with the other geographic area;
identifying a most granular tile of the geocode trie structure matching the geohash value; and
control providing, to the messaging system, location information based on the identified most granular tile, the location information being usable by the messaging system for identifying and providing to the computer device messages responsive to the request for messages. 




U.S. Patent No.10,366,113
8. A system, comprising:
a messaging system to which messages may be posted by messaging system users,
the messaging system being configured to
receive a request for messages from a computer device, the request for messages requesting the messaging system to provide messages to the computer device based at least in part on a location corresponding to location coordinates included in the request for messages; and
a geocode system comprising a processor configured to:
receive a reverse geocode lookup request including the location coordinates included in the request for messages;
generate a geohash value based at least on the location coordinates;
traverse a geocode trie structure based on the geohash value, the geocode trie structure representing a set of variably sized tiles representing a set of overlapping geometries of a geographic area and a size of each of the set of variably sized tiles being based on a density index for each tile of the set of variably sized tiles;
identify a most granular tile of the geocode trie structure matching the geohash value; and
control providing, to the messaging system, location information based on the identified most granular tile, wherein the messaging system is configured to identify messages based on the request for messages and the location information provided by the geocode lookup system and provide the identified messages to the computer device.


a messaging system to which messages may be posted by messaging system users;
a computer device configured to
transmit a request for messages to the messaging system, the request for messages requesting the messaging system to provide messages to the computer device based at least in part on location coordinates of the computer device included in the request; and
a geocode system for performing reverse geocode lookups,
the geocode system comprising:
a processor; and
a geocode lookup engine configured to:
control receiving, from the messaging system, a reverse geocode lookup request, the reverse geocode lookup request including the location coordinates included in the request for messages;
generate a geohash value based at least on the location coordinate; traverse a geocode trie structure based on the geohash value, wherein the geocode trie structure comprises nodes representing variably sized tiles inside each of multiple geometries, wherein each geometry corresponds to a geographic area, each tile is defined by a corresponding geohash value, a size of each tile is dependent on a granularity of the corresponding geohash value, and the tiles inside a geometry associated with a geographic area contained within another geographic area include at least some tiles defined by geohash values having greater granularity than the geohash values defining the tiles of the geometry associated with the other geographic area;
identify a most granular tile of the geocode trie structure matching the geohash value; and
               control providing, to the messaging system, location information based on the identified most granular tile, wherein the messaging system is configured to identify messages based on the request for messages and the location information provided by the geocode system and provide the identified messages to the computer device, and the computer device is configured to provide message information based on the messages from the messaging system.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020035605 (involved in providing instant messaging service for the subscribers, by using data concerning network presence of subscribers that is maintained in presence server. A campaign manager module provides commercial message and mobile commerce service to subscribers selected based on the data concerning network presence and the physical location data which is maintained by a location proxy server)
US 20110302194 (involved in generating a composite table from a group of tables. A set of user queries is received from user devices e.g. computers. Response is provided to the queries by generating visualization of selected data in the composite table for display on the devices. The visualization is determined based on data types in the composite table and any required data 
US 20120173500 (involved in a system has a progressive spatial search engine including a location determination engine to determine a location associated with a user of a computing device, a prefix string receiving engine receives a prefix portion of an input string when successive characters of the string are provided by the user, a rendering engine returns a list of items and descriptive information associated with the items to the user for rendering an image illustrating indicators associated with the items when the user provides characters of the string)
US 20100104174 (involved in content of a visual environment to be displayed in a first two-dimensional display area of a display device is received, then an object in the visual environment and a three-dimensional volume associated with the object are identified. A second two-dimensional area is generated based on the three-dimensional volume. The object is activated if the second two-dimensional area is determined to be viewable within the first two-dimensional area).
US 20160103858 (involved in trie data structure comprising interconnected nodes in which a portion of the interconnected nodes is configured as parent nodes and child nodes, where each child node comprises an identifier of the parent nodes. Each interconnected node is identified by a unique identifier, where a unique identifier of the child node comprises one of chain number of the parent node and child number associated with the child node. The child node comprises a parent unique identifier that identifies the parent node of the child node).
US 8538679 (involved in caching a set of physical addresses and a set of coordinate points in a memory. The physical addresses are sorted such that the physical addresses closest to a current 
US 20130196692 (involved in receiving a current location of a mobile device and a context of the current location, where the context comprises a pattern of movement of the mobile device. A set of geofences intersecting the current location, is identified from multiple geofences. One of the geofences is selected using the context. A determination is made that the mobile device is located in a geofenced area enclosed by the selected geofence. An intersection of the current location of the mobile device and the geofenced area, is provided to the mobile device for display).
US 20120322561 (involved in obtaining a set of global positioning system co-ordinates for describing location of entertainment device. A reverse geocoding operation is initiated that is responsive to the global positioning system co-ordinates to obtain a hierarchy of geographical names. A leaderboard server data is requested for a leaderboard corresponding to one of the hierarchy of geographical names).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 20, 2022